Dismissed and Memorandum Opinion filed April 2, 2009







Dismissed
and Memorandum Opinion filed April 2, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00235-CV
____________
 
DIANE STOVALL and TOM STOVALL, Appellants
 
V.
 
AIG CLAIM SERVICES, INC., Appellee
 

 
On Appeal from the
129th District Court
Harris County,
Texas
Trial Court Cause
No. 2004-63895
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 8, 2008.  On March 25, 2009,
appellants filed an unopposed motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Yates and Frost.